Mr. Justice Wole
delivered the opinion of the court.
This criminal appeal comes before us on the judgment roll alone and without a statement of the ease or bill of exceptions. There is no possibility of reversal and no justification for appeal inasmuch as the complaint shows a clear case of aggravated assault. We are told by the complaint that Lean-dro Moux in the early part of May, 1913, voluntarily and maliciously assaulted the child Bernardo Moux, punishing him cruelly and hanging his body from a rope. The crime as charged seems to be unusually cruel but the defendant was only sentenced to $100 fine or in its default to be imprisoned one day for each $2 he failed to pay. This punishment does not seem proportional to the gravity of the crime charged but it may perhaps be justified by the concurrence of mitigating circumstances, which we do not know to have existed, as the proof is not before us. The judgment must be affirmed.

Affirmed.

Chief Justice Hernández and Justices del Toro and AI drey concurred.
Mr. Justice MacLeary took no part in this decision.